                UNITED STATES DISTRICT COURT
               EASTERN DISTRICT OF WISCONSIN

 UNITED STATES OF AMERICA,

                      Plaintiff,
                                                   Case No. 13-CR-101-JPS
 v.

 ERIBERTO GONZALEZ,
                                                                 ORDER
                      Defendant.



1.       INTRODUCTION

         On April 27, 2020, Defendant Eriberto Gonzalez filed a motion for

compassionate release due to the current COVID-19 pandemic and his

underlying health issues. (Docket #47). On June 5, 2020, the Court referred

Defendant’s motion to the Federal Defender Services of Wisconsin, Inc.

(“FDS”). (Docket #48). On June 10, 2020, FDS indicated that it would be

filing a supplement on Defendant’s behalf. (Docket #50). On July 13, 2020,

Defendant filed an unopposed motion for compassionate release. (Docket

#53).

         Upon consideration of the parties’ submissions, the Court has

determined that, as required under 18 U.S.C. § 3582(c)(1)(A), Defendant has

exhausted the administrative requirements necessary. Further, the Court

has determined that Defendant does meet the requirements for

compassionate release. Therefore, Defendant’s unopposed motion for

compassionate release shall be granted. The Court will modify Defendant’s

term of imprisonment to time served and order that Defendant begin his

term of supervised release as stated in Judge Rudolph Randa’s Judgment.




     Case 2:13-cr-00101-JPS Filed 08/03/20 Page 1 of 12 Document 56
(Docket #22). Further, Defendant’s first motion for compassionate release

(Docket #47) will be denied as moot, as will FDS’s motion for an extension

of time to file a supplemental brief (Docket #52).

2.       RELEVANT FACTS

         On May 17, 2013, Defendant was indicted on one count of possession

with intent to distribute a controlled substance while on pretrial release.

(Docket #7). On October 9, 2013, the parties filed a plea agreement, and on

October 28, 2013, Defendant pled guilty to one count of violating 21 U.S.C.

§§ 841(a)(1) and (b)(1)(B) and 18 U.S.C. § 3147(1). (Docket #15 and #17). On

November 26, 2013, Judge Randa sentenced Defendant to ninety-six (96)

months of imprisonment and, upon release, a total term of four (4) years of

supervised release. (Docket #22).

         Defendant was healthy when he was sentenced. However, in

August 2014 while incarcerated at a Federal Correctional Institution (“FCI”)

in Manchester, Defendant began to experience abdominal and rectal pain,

as well as constipation. (Docket #53 at 3). Although Defendant sought

medical help at the prison, he was told that he only had hemorrhoids. Over

the next several months as Defendant’s pain grew worse, he began to

experience nausea and vomiting and he saw blood in his stool. (Id.)

Defendant continued to seek medical help, but was always told that he had

hemorrhoids. (Id. at 3–4). In January of 2015, Defendant was transferred to

Petersburg FCI. (Id. at 4). While at a transfer center, Defendant began to

bleed from his rectum. Although a guard who saw the blood told

Defendant that he would go to the hospital, Defendant bled through the

night and was finally taken to the hospital the next day. (Id.)

         After staying at a hospital in Atlanta for a week, Defendant arrived

at Petersburg FCI in early February 2015. (Id.) Defendant immediately went


                               Page 2 of 12
     Case 2:13-cr-00101-JPS Filed 08/03/20 Page 2 of 12 Document 56
to the prison medical staff for help, but they told Defendant that they did

not have any paperwork indicating he was sick and so couldn’t do anything

for him. (Id.) On February 23, 2015, Defendant’s rectum would not stop

bleeding, and he was taken to the emergency room at the John Randolph

Medical Center. (Id. at 5). Defendant was placed in the intensive care unit

and underwent several blood transfusions and aggressive therapy, but the

treatment did not help. (Id.) An urgent CT scan showed “a tremendous fecal

impaction.” (Id.) A fecal impaction is “a large, hard mass of stool that

becomes so lodged in a colon or rectum that it can’t be pushed out” and can

cause grave illness or death if not treated. (Id.) Defendant was diagnosed

with “severe candida esophagitis,” an infection that develops when the

body’s immune system is weak. (Id. at 5–6). Additionally, Defendant was

diagnosed with “severe ulcerative colitis.”(Id.)

       When Defendant’s health did not improve by March 10, 2015, his

treating physician became very concerned and recommended a total

colectomy, a procedure to remove the entire colon, and an ileostomy, a

procedure to attach a colostomy bag in his abdomen to remove waste. (Id.

at 6–8). Defendant’s doctor told him that the procedures were high risk and

had complications including “bleeding, infection, organ failure, including

even death” and that because of the ileostomy Defendant would possibly

have to wear a colostomy bag throughout his life. (Id. at 7). Defendant

wanted relief from the pain and agreed to have the procedures performed.

(Id. at 7). After the surgery, Defendant still had abdominal pain and fever.

(Id. at 8). Defendant was discharged after staying a month and a half at the

hospital. (Id.)

       Unfortunately, Defendant continued to have rectal bleeding and

pain from 2015 through 2019. (Id.) In 2015, Defendant had a flexible


                           Page 3 of 12
 Case 2:13-cr-00101-JPS Filed 08/03/20 Page 3 of 12 Document 56
endoscopy with argon plasma coagulation (“APC”) ablation treatment to

address his rectal bleeding. (Id.) However, his bleeding continued. In June

2016, Defendant underwent laser therapy treatment, which helped reduce

the bleeding but did not stop it. (Id. at 9). Defendant had another APC

ablation treatment in June 2018. (Id. at 10). In July 2018, Defendant had a

flexible sigmoidoscopy, during which the doctors noticed abnormalities

and treated Defendant with another APC ablation treatment. (Id.)

        In November 2018, Defendant met with a Bureau of Prisons (“BOP”)

physician to discuss a colostomy reversal procedure. (Id. at 11). On

September 17, 2019, Defendant had the reversal procedure, called a “J-

pouch” surgery, and was hospitalized for ten days to recover. (Id.)

Defendant remained in significant pain after his surgery, and he had

trouble getting sufficient nourishment due to vomiting. (Id.) Defendant had

an additional procedure on November 6, 2019, and it was determined that

he would need further follow-up to complete the J-pouch. (Id. at 11–12).

Defendant had a follow-up procedure in February 2020. (Id. at 12).

Defendant was supposed to meet with his surgeon within three months

thereafter, but due to COVID-19 restrictions in the prison, his appointment

was never scheduled. (Id.)

        On March 29, 2020, Defendant petitioned the warden at Englewood

FCI for compassionate release. On March 31, 2020, the warden denied his

request. (Id.) Defendant’s underlying health issues put him at high risk for

severe illness from COVID-19.1 Defendant’s medications for his underlying

        1Center for Disease Control and Prevention, Immunocompromised state (weakened
immune system) from blood, bone marrow, or organ transplant; HIV; use of corticosteroids; or use
of   other  immune      weakening     medicines,    (July    30,    2020),     available      at
https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-
medical-conditions.html#immunocompromised-state.



                            Page 4 of 12
  Case 2:13-cr-00101-JPS Filed 08/03/20 Page 4 of 12 Document 56
conditions       include       an     immunosuppressant              and      corticosteroid.

Immunosuppressant medications can increase the risk of infection, and

corticosteroids are associated with severe COVID-19 illness among

inflammatory bowel disease patients.2 (Id. at 12–13). Defendant is unable to

follow the CDC’s guidelines regarding social distancing and hygiene due

to his incarceration. (Id. at 13–14).

         Defendant is scheduled to be released from incarceration in only a

few months, in October 2020. (Docket #53 at 2). Upon release from

imprisonment, Defendant plans to live with his cousin in Milwaukee.

Defendant’s cousin has agreed to drive Defendant to medical and probation

appointments, and to help him apply for food stamps and Medicaid. (Id. at

22).

3.       LEGAL STANDARD

         Motions for “compassionate release” are authorized by 18 U.S.C. §

3582(c)(1), which provides, in pertinent part:

         The court may not modify a term of imprisonment once it has
         been imposed except that—
                 (1) in any case—
                        (A) the court, upon motion of the Director of the
                 Bureau of Prisons, or upon motion of the defendant
                 after the defendant has fully exhausted all
                 administrative rights to appeal a failure of the Bureau
                 of Prisons to bring a motion on the defendant’s behalf
                 or the lapse of 30 days from the receipt of such a
                 request by the warden of the defendant’s facility,
                 whichever is earlier, may reduce the term of
                 imprisonment (and may impose a term of probation or

         2SeeErica Brenner, et. al, Corticosteroids, but not TNF antagonists, are associated with
Adverse COVID-19 outcomes in patients with Inflammatory Bowel Diseases: Results from Internal
Registry, Gastroenterology, 1-2, 4, 6, 8, (May 18, 2020) available at
https://doi.org/10.1053/j.gastro.2020.05.032.


                               Page 5 of 12
     Case 2:13-cr-00101-JPS Filed 08/03/20 Page 5 of 12 Document 56
              supervised release with or without conditions that
              does not exceed the unserved portion of the original
              term of imprisonment), after considering the factors set
              forth in section 3553(a) to the extent that they are
              applicable, if it finds that—
                     (i) extraordinary and compelling reasons
                     warrant such a reduction;
                     ...
              and that such a reduction is consistent with applicable
              policy statements issued by the Sentencing
              Commission[.]

18 U.S.C. § 3582(c).3 The statute does not define the term “extraordinary and

compelling reasons.” Rather, Congress provided that:

       The [Sentencing] Commission, in promulgating general
       policy statements regarding the sentencing modification
       provisions in section 3582(c)(1)(A) of title 18, shall describe
       what should be considered extraordinary and compelling
       reasons for sentence reduction, including the criteria to be
       applied and a list of specific examples. Rehabilitation of the
       defendant alone shall not be considered an extraordinary and
       compelling reason.

28 U.S.C. § 994(t). The Commission’s policy statement provides:

       Upon motion of the Director of the Bureau of Prisons under
       18 U.S.C. § 3582(c)(1)(A), the court may reduce a term of
       imprisonment (and may impose a term of supervised release
       with or without conditions that does not exceed the unserved
       portion of the original term of imprisonment) if, after
       considering the factors set forth in 18 U.S.C. § 3553(a), to the
       extent that they are applicable, the court determines that—
       (1) (A) extraordinary and compelling reasons warrant the
       reduction . . .




       3The statute also allows the release of certain elderly inmates, but that
provision is not at issue here, the Court will not discuss it further.


                           Page 6 of 12
 Case 2:13-cr-00101-JPS Filed 08/03/20 Page 6 of 12 Document 56
      (2) the defendant is not a danger to the safety of any other
      person or to the community, as provided in 18 U.S.C. §
      3142(g); and
      (3) the reduction is consistent with this policy statement.

U.S.S.G. § 1B1.13. The commentary to the policy statement provides that

extraordinary and compelling reasons exist under these circumstances:

      (A) Medical Condition of the Defendant.—
             (i) The defendant is suffering from a terminal illness
             (i.e., a serious and advanced illness with an end of life
             trajectory). A specific prognosis of life expectancy (i.e.,
             a probability of death within a specific time period) is
             not required. Examples include metastatic solid-tumor
             cancer, amyotrophic lateral sclerosis (ALS), end-stage
             organ disease, and advanced dementia.
             (ii) The defendant is—
                    (I) suffering from a serious physical or medical
                    condition,
                    (II) suffering from a serious functional or
                    cognitive impairment, or
                    (III) experiencing deteriorating physical or
                    mental health because of the aging process,
                    that substantially diminishes the ability of the
                    defendant to provide self-care within the
                    environment of a correctional facility and from
                    which he or she is not expected to recover.
      (B) Age of the Defendant.—The defendant (i) is at least 65
      years old; (ii) is experiencing a serious deterioration in
      physical or mental health because of the aging process; and
      (iii) has served at least 10 years or 75 percent of his or her term
      of imprisonment, whichever is less.
      (C) Family Circumstances.—
             (i) The death or incapacitation of the caregiver of the
             defendant’s minor child or minor children.




                           Page 7 of 12
 Case 2:13-cr-00101-JPS Filed 08/03/20 Page 7 of 12 Document 56
                (ii) The incapacitation of the defendant’s spouse or
                registered partner when the defendant would be the
                only available caregiver for the spouse or registered
                partner.
          (D) Other Reasons.—As determined by the Director of the
         Bureau of Prisons, there exists in the defendant’s case an
         extraordinary and compelling reason other than, or in
         combination with, the reasons described in subdivisions (A)
         through (C).

U.S.S.G. § 1B1.13 cmt. n.1.

4.       ANALYSIS

         Under 18 U.S.C. § 3582(c)(1)(A), there are several elements that must

be met before a Court may modify a term of imprisonment. First, the

defendant must exhaust his or her administrative remedies. Second, the

Court must find that “extraordinary and compelling reasons warrant such

a reduction.” Third, the Court must consider the sentencing factors in 18

U.S.C. § 3553(a).

         As to the first element, it is undisputed that on March 31, 2020, the

Defendant exhausted his administrative remedies. (Docket #53 at 12). The

Court agrees.

         The second element requires the Court to find “extraordinary and

compelling reasons” that warrant the reduction in sentence. Defendant’s

circumstances—particularly the outbreak of COVID-19 and his underlying

medical conditions that place him at a high risk should he contract the

disease—present “extraordinary and compelling reasons” to reduce his

sentence under subdivisions (A) through (D) of U.S.S.G. § 1B1.13 cmt. n.1.

Further, the Government agrees with Defendant and joined the undisputed

motion for compassionate release.




                               Page 8 of 12
     Case 2:13-cr-00101-JPS Filed 08/03/20 Page 8 of 12 Document 56
        Defendant has shown extraordinary and compelling reasons to

reduce his sentence. First, he suffers from underlying health conditions that

render him especially vulnerable to COVID-19 and may be fatal.4 Second,

prison is a particularly dangerous place for Defendant at this moment.

Prisons are difficult places, even with the measures being taken by the BOP,

in which to prevent the spread of the virus and adequately quarantine

prisoners. In fact, COVID-19 has infected some inmates in the prison where

Defendant is incarcerated. Third, he has served almost all of his sentence.

None of these reasons alone is extraordinary and compelling. Taken

together, however, they constitute reasons for reducing his sentence.

        Lastly, the Court must “consider[] the [sentencing] factors set forth

in section 3553(a) to the extent that they are applicable.” 18 U.S.C. §

3582(c)(1)(A). These factors include the “nature and circumstances of the

offense,” the “history and characteristics of the defendant,” the “need for

the sentence imposed,” “the kinds of sentences available,” the types of

sentences that other offenders receive for similar conduct, and any

pertinent policy statement. 18 U.S.C. § 3553(a). Section 3142(g) sets out the

factors that courts should consider when deciding whether to release a

person into the community. They include “the nature and circumstances of

the offense charged,” “the history and characteristics of the person,”

including “the person's character, physical and mental condition, family



        4Other courts have found that when a prisoner is immunocompromised or is
taking immunosuppressing medication, those conditions are an “extraordinary and
compelling reason” for compassionate release. See United States v. Handy, 3:10-cr-00128-
RNC-8, 2020 WL 2487371 (D. Conn. May 14, 2020); United States v. Peters, 3:18-cr-00188-
VAB-1, 2020 WL 2092617 (D. Conn. May 1, 2020); United States v. Brown, 4:05-cr-00227-RP-
CFB-1, 2020 WL 2091802 (S.D. Iowa Apr. 29, 2020); United States v. Robinson, 3:18-cr-00597-
RS-1, 2020 WL 1982872 (N.D. Cal. Apr. 27, 2020); United States v. Campagna, 16 Cr. 78-01
(LGS), 2020 WL 1489829 (S.D.N.Y. Mar. 27, 2020).


                            Page 9 of 12
  Case 2:13-cr-00101-JPS Filed 08/03/20 Page 9 of 12 Document 56
ties, ... community ties, past conduct, history relating to drug or alcohol

abuse, [and] criminal history,” and “the nature and seriousness of the

danger to any person or the community that would be posed by the

person's release.” 18 U.S.C. § 3142(g).

       Defendant is incarcerated for a non-violent offense. Although he has

a criminal history, the longest he spent incarcerated before his current

sentence was three days. (Docket #53 at 20). Defendant has been

incarcerated for seven years, and only has a few months left to his

incarceration. There is no compelling reason to keep him incarcerated to

protect the public at this point in his sentence, especially at the risk to his

health. Further, Defendant participated in a substance abuse rehabilitation

program, vocational programs, ESL courses, a GED preparation course,

parenting classes, a victim impact course, a “managing parole” course, and

a cognitive intervention program. (Id. at 21). Defendant has a stable and

supportive family to help him after his release. Additionally, Defendant has

a release plan to live with his cousin in Milwaukee and actions he will take

to reacclimate into the community after being released. (Id. at 22).

       Thus, considering the sentencing factors discussed above, in light of

Defendant’s poor health, supportive home environment, time served,

education in prison, and the fact that he will begin a term of supervised

release immediately upon his release from prison, the Court finds that early

release is appropriate. For these reasons, the Court holds that the applicable

sentencing factors weigh in favor of a sentence reduction for Defendant.

5.     CONCLUSION

       Defendant has almost reached the end of his term of imprisonment.

The last few months of his imprisonment should not be a threat to his life




                           Page 10 of 12
 Case 2:13-cr-00101-JPS Filed 08/03/20 Page 10 of 12 Document 56
due to the COVID-19 pandemic. For the reasons stated above, this Court

will grant Defendant’s unopposed motion for compassionate release.

      Accordingly,

      IT IS ORDERED that Defendant Eriberto Gonzalez’s unopposed

motion for compassionate release (Docket #53) be and the same is hereby

GRANTED;

      IT IS FURTHER ORDERED that Defendant Eriberto Gonzalez’s

term of imprisonment be and the same is hereby reduced to “time served”;

      IT IS FURTHER ORDERED that this Order is STAYED for up to

fourteen (14) days, for the verification of the defendant’s residence and/or

establishment of a release plan, to make appropriate travel arrangements,

and to ensure the defendant’s safe release. Defendant Eriberto Gonzalez

shall be released as soon as a residence is verified, a release plan is

established, appropriate travel arrangements are made, and it is safe for

Defendant to travel. There shall be no delay in ensuring travel

arrangements are made. If more than fourteen (14) days are needed to make

appropriate travel arrangements and ensure Defendant’s safe release, the

parties shall immediately notify the Court and show cause why the stay

should be extended;

      IT IS FURTHER ORDERED that the Bureau of Prisons take all steps

necessary to release Defendant Eriberto Gonzalez from incarceration in

accordance with this Order and pursuant to the amended judgment, which

follows;

      IT IS FURTHERED ORDERED that Defendant’s first motion for

compassionate release (Docket #47) be and the same is hereby DENIED as

moot; and




                           Page 11 of 12
 Case 2:13-cr-00101-JPS Filed 08/03/20 Page 11 of 12 Document 56
      IT IS FURTHERED ORDERED that Defendant’s motion for an

extension of time to file a supplemental brief (Docket #52) be and the same

is hereby DENIED as moot.

      Dated at Milwaukee, Wisconsin, this 3rd day of August, 2020.

                                  BY THE COURT:




                                  J.P. Stadtmueller
                                  U.S. District Judge




                           Page 12 of 12
 Case 2:13-cr-00101-JPS Filed 08/03/20 Page 12 of 12 Document 56
